     Case 2:19-cv-06228-PLA Document 24 Filed 06/10/20 Page 1 of 1 Page ID #:398




 1   IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
 2   16311 Ventura Blvd., Suite 900
 3   Encino, CA 91436
     Tel: 818 325-2888
 4
     Fax: 818 325-2890
 5   Email: ireneruzin@gmail.com
 6   Attorney for Plaintiff, DAVID WARREN,
 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                                   WESTERN DIVISION
10
11
     DAVID WARREN,                            )   Case No.: CV 19-6228 PLA
12                                            )
13              Plaintiff,                    )   ORDER AWARDING EAJA
           v.                                 )   FEES
14                                            )
15   ANDREW SAUL,                             )
     Commissioner of Social Security,         )   PAUL L. ABRAMS
16
                                              )   UNITED STATES MAGISTRATE
17              Defendant.                    )   JUDGE
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees
20   (“Stipulation”), IT IS ORDERED that attorney’s fees under the Equal Access to
21   Justice Act (“EAJA”) are awarded in the amount of FIVE THOUSAND
22   DOLLARS ($5,000.00) (the “AGREED AMOUNT”) as authorized by 28 U.S.C.
23   § 2412(d), and subject to the terms and conditions of the Stipulation.
24
25            June 10, 2020
     DATED: ______________________
26
                                           __________________________________
27                                         PAUL L. ABRAMS
28                                         UNITED STATES MAGISTRATE JUDGE
